ATTORNEY GRIEVANCE COMMISSION *                              IN THE
OF MARYLAND                                                  COURT OF APPEALS
                                                             OF MARYLAND
               Petitioner,
                                                             Misc. Docket AG No. 109
V.
                                                             September Term, 2014
STEPHEN H. CHIRUMBOLE

               Respondent.
                                                 ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 16-722, in which Respondent admits he committed professional misconduct in

violation of Rules 1.4, 1.15 and 8.4(a), (b), (c) and (d) of the Maryland Lawyers' Rules of

Professional Conduct, it is this 24th day of    June          ,2015,

       ORDERED, that Respondent, Stephen H. Chirumbole, be and he is hereby disbarred

from the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Stephen H.

Chirumbole from the register of attorneys in the Court and Certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State

in accordance with Maryland Rule 16-772(d).




                                                        /s/ Glenn T. Harrell, Jr.
                                                       Senior Judge